Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 1 of 17

    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            EXHIBIT A
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 2 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 3 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 4 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 5 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 6 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 7 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 8 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 9 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 10 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 11 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 12 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 13 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 14 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 15 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 16 of 17
Case 3:19-cv-07651-EMC Document 236-1 Filed 03/08/21 Page 17 of 17
